DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-14 are pending and examined on the merits.

Information Disclosure Statement
	It is noted that the 8 page IDS filed 11/20/2020 has not been signed and initialed because it  lists  the same documents of the 11 page IDS filed 11/20/2020.

Specification
	The disclosure is objected to for stating in paragraph [0001] that the present application is a divisional of 15/512,000, rather than a CON because no restriction requirement was made in the ‘000 application.
	Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more. The claim recites “wherein detection of the complex is indicative of (a) cancer or (b) tumor vasculature” in a mammal.  The correlation between the formation of the complex with cells taken from a mammal and the presence of cancer or tumor vasculature in said mammal is a natural correlation.  Applicant has observed this correlation, but has not engineered it . This judicial exception is not integrated into a practical application because making a conclusion about the presence of cancer or tumor vasculature in a mammal based on the detection of the complex fails to integrate the natural phenomenon into a practical application because the conclusion is part of the natural correlation and a natural phenomenon cannot integrate itself into a practical application without additional active method steps. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim has no additional elements beyond the observation of the natural correlation.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
It is noted that the prohibition of double-patenting using U.S. 10,604,582 issuing from 15/512,000 does not apply because the ‘000 application was not subject to a restriction requirement. 
Claims 1-14 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 10,604,582. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are obvious over the patented claims.
Claim 14 of the ‘582 patent teaches a recombinant expression vector comprising the nucleic acid of claim 12.  Claim 13 specifies that the nucleic acid of claim 12 comprises SEQ ID NO: 53 and 54, or SEQ ID NO:55 and 56.  Thus, instant claim 12 is obvious over claims 12-14 of the ‘582 patent and instant claims13 and 14 requiring an isolated host cell and a population of at least one host cell are obvious over claims 14-16 of the ‘582 application.
Claims 8-11 of the ‘582 patent are drawn to a conjugate comprising the polypeptide of claim 1 that specifically binds to CD276 and comprises MMAE, wherein the conjugate comprises the heavy chain CDRs of SEQ ID NO: 1-3 and the light chain CDRS of SEQ ID NO: 4-6, or the heavy chain CDRs of SEQ ID NO: 14-16.  Claim 2 of the patent further defined the polypeptide of claim 1 as comprising SEQ ID NO: 7 and 8, or SEQ ID NO: 17 and 18,  Claim 10 of the patent specific that the conjugate has the identical structure to that of instant claim 6, wherein “n” is an even integer and “A” is an anti-CD276 binding moiety comprising SEQ ID NO: 26 and 27.    The claims of the ‘582 patent do not specifically teach the conjugate has the identical structure to that of instant claim 6, wherein “A” comprises  SEQ ID NO: 7 and 8 or SEQ ID NO: 17 and 18.  However, the ‘582 patent teaches that the polypeptide portion of the conjugate comprises SEQ ID NO:7 and 8, or SEQ ID NO: 17 and 18 as an alternative to SEQ ID NO: 26 and 27 (claim 2 of the ‘582 patent).  Therefore, it would have been prima facie obvious prior to the effective filing date to make the conjugate having the structure indicated in claim 10 of the ‘582 patent wherein the “A” portion representing the anti-CDR 276 binding moiety comprising  SEQ ID NO:7 and 8, or SEQ ID NO: 17 and 18 in place of SEQ ID NO: 26 and 27 in claim 10 of the ‘582 patent because SEQ ID NO: 7 and 8 or SEQ ID NO: 17 and 18 represent alternative polypeptides to SEQ ID NO: 26 and 27 for the portion of the CD276 binding moiety. Further,  claim 5 of the patent requires a polypeptide of claim 1 comprising a linker. Claim 6 of the patent teaches that the linker comprises SEQ ID NO:9, which meets the limitations of instant claims 4 and 5.  Claim 7 of the patent teaches an anti-CD276 binding moiety comprising the polypeptide of claim 1, wherein the binding moiety comprises an antibody, Fab fragment, F(ab’)2 fragment, diabody, triabody, tetrabody, scFv or dsFv which meets the same limitation as required in instant claim 2.  Claim 11 of the patent teaches that the anti-CD276 binding moiety is conjugated to the effector moiety  by a site-specific conjugation, which meets the same limitation in instant claim 7, which meets the limitations of instant claims 2, 4 and 5.  Claim 9 of the patent teaches that the effector molecule is one or more of PBD dimer, drug, toxin, label, small molecule, antibody and MMAE, which meets the limitation of instant claim 3.  Thus, instant claims 1-10 are obvious over the claims of the ‘582 patent.
Claim 17 of the ‘582 patent is drawn to a pharmaceutical composition comprising the polypeptide of claim 1 and a pharmaceutically acceptable carrier.  Claim 18 of the ‘582 patent specifies a kit for treating cancer  or reducing tumor vasculature comprising, the kit comprising the polypeptide of claim 1.  Claim 19 specifies that the kit comprises a conjugate having  the identical structure to that of instant claim 6, wherein “n” is an even integer and “A” is an anti-CD276 binding moiety comprising SEQ ID NO: 26 and 27.    The claims of the ‘582 patent do not specifically teach the conjugate has the identical structure to that of instant claim 6, wherein “A” comprises  SEQ ID NO: 7 and 8 or SEQ ID NO: 17 and 18.  However, the ‘582 patent teaches that the polypeptide portion of the conjugate comprises SEQ ID NO:7 and 8, or SEQ ID NO: 17 and 18 as an alternative to SEQ ID NO: 26 and 27 (claim 2 of the ‘582 patent).  Therefore, it would have been prima facie obvious prior to the effective filing date to make the conjugate having the structure indicated in claim 10 of the ‘582 patent wherein the “A” portion representing the anti-CDR 276 binding moiety comprising  SEQ ID NO:7 and 8, or SEQ ID NO: 17 and 18 in place of SEQ ID NO: 26 and 27 for the kit of instant claims 9 and 10 and the pharmaceutical composition of instant claim 8, because SEQ ID NO: 7 and 8 or SEQ ID NO: 17 and 18 represent alternative polypeptides to SEQ ID NO: 26 and 27 for the portion of the CD276 binding moiety and because claim 1 of the ‘582 application encompasses the conjugate of claim 10 of ‘582.  Thus, instant claims  8, 9 and 10 are obvious over the claims of the ‘582 patent
Claim 20 of the patent  teaches a method of detecting the presence of a cancer or tumor vasculature in a mammal comprising  contacting a sample comprising one or more of cells from the mammal with the polypeptide of claim 1 to form a complex and detecting said complex, which meets the same limitations as instant claim 11, with the exception that the CD276 binding moiety comprises in part, (iii) the heavy chain CDRs of SEQ ID NO: 20-21 and light chain CDRs of SEQ ID NO: 23-25, and that the anti-CD276 polypeptide is not specified to be conjugated with a label.  Claim 2 of the '582 patent teaches that SEQ ID NO: 26 and 27 encompass the heavy chain CDRs of SEQ ID NO: 20-21 and light chain CDRs of SEQ ID NO: 23-25.  Claims 8 and 9 of the ‘582 patent teach a conjugate of the polypeptide of claim 1 with an effector molecule which is a label.  Thus, instant claim 11 is obvious over the claims of the ‘582 patent because the polypeptide of claim 1 of the ‘582 patent encompasses conjugates thereto, and because the polypeptide of claim 1 also encompasses, in part, (iii) SEQ ID NO: 26 and 27.

All claims are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A CANELLA whose telephone number is (571)272-0828. The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KAREN A. CANELLA
Examiner
Art Unit 1643



/Karen A. Canella/Primary Examiner, Art Unit 1643